Citation Nr: 1235714	
Decision Date: 10/16/12    Archive Date: 10/23/12	

DOCKET NO.  09-45 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The Veteran had active service from October 1967 to July 1969.  His medals and badges included the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the VARO in Columbia, South Carolina, that, in pertinent part, denied entitlement to service connection for hypertension.  


FINDING OF FACT

The Veteran died on August [redacted], 2012.  


CONCLUSION OF LAW

Because of the death of the Veteran, the Board does not have jurisdiction to adjudicate the merits of the appeal.  38 U.S.C.A. § 7104 (a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans Benefits Improvement Act of 2008, Public Law No. 110-389, Section 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this appeal.  As a matter of law, a Veteran's claim does not survive his death.  Zevalkink v. Brown, 102 F. 3d, 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1992).

In Landicho, the United States Court of Appeals for Veterans Claims (Court) held that when a claimant dies during the course of an appeal, the appropriate remedy is to vacate the Board's decision from which the appeal was taken.  The Court further held that this would have the legal effect of nullifying any previous merits  adjudications by the RO because the RO's decisions were subsumed in the decision of the Board.  See Smith, supra, at 333; 38 C.F.R. § 20.1004.

The Veteran's appeal to the Board has become moot by virtue of his death in August 2012, and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104 (a); 38 C.F.R. § 20.1302 (2011).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion.  Such a request must be filed not later than one year after the date of the Veteran's death.  See Veterans Benefits Improvement Act of 2008, Public Law No. 110-389, Section 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121 (a) substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under Section 5121 (a) of this Title..."  The Secretary of VA will be issuing new regulations governing the rules and procedures of substitution upon death. Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed for the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated.  (listed 

on the first page of this decision)  


ORDER

The appeal is dismissed.



	                        ____________________________________________
	KELLI KORDICH	
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


